internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-104675-01 date date legend a b c x y trust a b c dollar_figured e f state1 year1 d1 d2 plr-104675-01 d3 d4 this letter responds to your date request for a private_letter_ruling submitted on behalf of trust requesting rulings on the transactions described below facts according to the information submitted x is a state1 corporation incorporated in year1 x elected subchapter_s status for federal tax purpose effective d1 on d2 a created five irrevocable trusts including trust trust was created for the benefit of b a then transferred to trust a shares of stock in y a corporation for which an s election was in effect trust elected to be treated as a qualified_subchapter_s_trust qsst effective d2 on d3 y merged into x and trust received b shares of x stock in exchange for its stock in y under the terms of its trust agreement if trust holds or receives stock in an s_corporation the trustee is required to hold such stock in a separate s_corporation trust for the benefit of trust’s beneficiary b all of the net_income of the s_corporation trust is required to be distributed to that beneficiary at least annually so long as the s_corporation trust holds s_corporation stock upon termination of the s_corporation trust the remaining principal and accumulated income of the trust estate is required to be distributed to trust’s beneficiary b effective d4 trust purchased c additional shares of x from c pursuant to the stock purchase agreement the stock purchase agreement required trust to execute a promissory note the terms of the promissory note required_payment of dollar_figured payable in e monthly installments the promissory note is secured_by the stock of x the stock pledge agreement in conjunction with the stock purchase agreement trust executed a separate agreement the dividend agreement which provided that monthly payments under the promissory note would be made from cash distributions received from x by trust pursuant to the stock purchase agreement if any of the x stock purchased from c is sold by trust during the period of f years following the date of purchase trust must pay c an additional_amount equal to a defined percentage of the amount in excess of the purchase_price trust has represented that no sale was contemplated by trust at the time the stock purchase agreement was signed that none of the stock purchased from c has been sold since the date of the stock purchase agreement and that trust is unlikely to sell any of the stock purchased from c within the period of f years following the date of purchase plr-104675-01 law and analysis sec_1_1361-1 provides that for purposes of sec_1361 and d a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii under sec_1361 if the beneficiary of a qsst makes an election under sec_1362 the qsst is treated as a_trust described in sec_1361 and the beneficiary of such trust is treated as the owner of the portion of the trust which consists of stock in an s_corporation under sec_678 sec_1361 provides that a qsst is a_trust the terms of which require that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to the beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to the beneficiary in addition sec_1361 provides that the qsst must distribute or be required to distribute all of its income within the meaning of sec_643 currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides in part that if the income_beneficiary transfers or assigns the income_interest or a portion of the income_interest to another the trust may no longer qualify as a qsst depending on the facts and circumstances because the transferee of the current income beneficiary’s income_interest and any person treated as a beneficiary under sec_1_643_c_-1 will be treated as a current income_beneficiary sec_1_1361-1 provides in part that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that plr-104675-01 portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 based on the information submitted and representations made we conclude that the execution of the stock purchase agreement the stock pledge agreement and the dividend agreement will not cause trust to fail to qualify as a qsst and will not terminate the election by x to be treated as an s_corporation moreover the transfer of x stock to trust and the performance of the trustee’s obligations to trust will not terminate the election by x to be treated as an s_corporation except as specifically ruled on above we express no opinion about the federal tax consequences of any aspect of the above described transaction specifically no opinion is expressed as to whether x met or continues to meet the requirements of sec_1361 of the code or whether x’s s election terminated under sec_1362 as a result of events not specifically addressed and ruled on by this letter_ruling furthermore no opinion is expressed as to whether trust met or continues to meet the requirements of sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the taxpayer’s second authorized representative s david r haglund sincerely senior technical reviewer office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
